Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah (US 2020/0384362).

24. Shah discloses a method, comprising: 
receiving audio input (voice input from the player; paragraphs 20, 49, 56, 71, 76)  representing a natural language command spoken by a user in association with an application (As indicated in Applicant’s specification, “natural language” is sequence of one or more words spoken using natural, conversational speech. Similarly, Shah discloses receiving one or more words spoken by the player using natural, conversation speech, paragraphs 20, 49, 56, 65-66, 71, 96-97. For example, “duck”, “jump”, “Smith run to the left”, “go around the building and shoot the enemy”, “jump and shoot”.; paragraphs 20, 23, 34, 65.); 
an identification of the application associated with the audio input”. This limitation is interpreted as the natural language model infers the intent of the by the context and circumstances of the application as described in paragraph 21. Similarly, Shah discloses, “The control command may be interpreted by the game application or application host system as an instruction for a specific in-game character under control of the player in the training environment to perform one or more in-game actions”; paragraph 61. The machine learning models  learn to associate controller input in the context of a given game state with the player's voice input to generate immediate actions and/or execute short term goals via a NPC within the game; paragraph 20. Shah also disclose that the language is understood within the context; paragraph 96-97. Therefore the intent of the user is based on an identification of the specific application or identified genre of the game being played).

causing the application to perform the one or more programmed commands (paragraphs 72-76, steps 310-314 in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2020/0384362) in view of Black (US 2019/0057688)

1. Shah discloses a method, comprising: 
receiving audio input (voice input from the player; paragraphs 20, 49, 56, 71, 76) representing a natural language command spoken by a user (As indicated in Applicant’s specification, “natural language” is sequence of one or more words spoken using natural, conversational speech. Similarly, Shah discloses receiving one or more words spoken by the player using natural, conversation speech, paragraphs 20, 49, 56, 65-66, 
processing the audio input using a natural language model to determine an intent of the user (Process the audio to determine whether the voice utterance or natural language has been mapped to a single action or an inferred goal; 306 in Fig. 3, paragraph 72. The single action and inferred coal are classified by a first tier model and second tier model; paragraph 72.), wherein the intent is determined based on the identification of a source of the natural language command (Shah discloses that the game applicant may receive, via a microphone, utterances or other audio from a player or other user of the player computing system 102; paragraph 102. Account identifier data stored in data store 124 may be used by the speech-based control system 130 to associate stored voice-related models and custom utterances with particular players' accounts; paragraph 39. Therefore the intent is determined based on an identification of “source” or the audio input of a particular player.), and wherein the natural language model infers the intent of the user based on at least the audio input (Process the audio to determine whether the voice utterance or natural language has been mapped to a single action or an inferred goal; 306 in Fig. 3, paragraph 72. The single action and inferred coal are classified by a first tier model and second tier model; paragraph 72.); 
determining one or more programmed commands within an application that accomplish the intent of the user (Determine a game command that accomplish the intent of the user such as a first tier command (i.e. single action jump or ducking) or a second tier command (a series of actions that’ll lead to a goal of a user); paragraphs 72-76; steps 308-314); and 

Shah discloses the claimed invention as discussed above but fails to teach identifying which user from among a plurality of users is a source of the natural language command, based on a voice corresponding to the audio input. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to operations of a video game, Black discloses a method operating a game device using voice commands. Black discloses that one or more device such as a game console (paragraph 19) receives audio signal from a user (abstract, paragraphs 14-17) to perform a game action. A machine learning system is used to perform the speech recognition and determine the conversational text (paragraphs 14-16, 47). Different audio characteristics such as tonality, loudness, frequency, pitch is determined to perform different commands (paragraphs 17, 44, 52). Black discloses that identifies which user from among a plurality of users is a source of the command, based on a voice corresponding to the audio input (“performs voice recognition on the audio signal to determine the identity of the user among a plurality of users”; paragraphs 16, 43). This allows the voice commands to be customized according user’s voice and speech pattern. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Shah’s method of performing voice commands for a user using natural language command and identify which user from among a plurality of users is a source of the natural language command, based on a voice corresponding to the audio input in order to provide the predictable result of customizing the voice commands according to user’s voice and speech pattern.

2. Shah discloses the method of claim 1, wherein the method is performed by a voice command interface (voice command using a microphone paragraphs 20, 49, 56, 71, 76). 

3. Shah discloses the method of claim 2, wherein the voice command interface executes locally on a computing device executing the application (Shah discloses that the player computing system 102 may include one or more of the components described below; paragraph 43. The component described below is the interactive computer system 120 which includes the voice command interface/speech-based control system 130 in Fig. 1; paragraph 45. Therefore the voice command interface is executed locally on the player computing system 102. Shah also discloses that the speech-based control system could be implemented at the player computing system 102; paragraph 36.).

4. Shah the method of claim 1, wherein the audio input is received from an audio input device (audio input device/microphone, paragraphs 41, 49, 49, 56, 71).

5. Shah discloses the method of claim 4, wherein the audio input device includes a microphone (audio input device/microphone, paragraphs 41, 49, 49, 56, 71). 



7. Shah discloses the method of claim 1, wherein the one or more programmed commands are included in logic of the application (Shah discloses that, “THE NPC control component 142 may provide NPC control instructions to an application host system 122 and/or game application 104”; paragraph 35. NPC control instructions are game program instructions or logic of the application in order to control a character.).

8. Shah discloses the method of claim 1, wherein the natural language model is a machine learning model (paragraphs 5-6, 8-10, 19, 53, 58, 64, 74).

9. Shah discloses the method of claim 1, wherein the natural language model further infers the intent of the user from a context of the audio input (Context of the audio input or voice commands; paragraphs 20, 49, 56, 65-66, 71, 96-97. For example, “duck”, “jump”, “Smith run to the left”, “go around the building and shoot the enemy”, “jump and shoot”.; paragraphs 20, 23, 34, 65.);

10. Shah discloses the method of claim 9, wherein the context of the audio input includes the audio input being received in association with an instantiation of the application (The context of the audio input is associated actions to be performed 

11. Shah discloses the method of claim 1, wherein the one or more programmed commands within the application that accomplish the intent are determined based on a mapping of the one or more programmed commands to the intent (The game program/applications commands are mapped to an intent of the voice command. The intent and game command can be a first tier command (i.e. single action jump or ducking) or a second tier command (a series of actions that’ll lead to a goal of a user); paragraphs 72-76; steps 308-314).

12. Shah discloses the method of claim 1, wherein causing the application to perform the one or more programmed commands includes injecting key presses or button presses into the application that represent the one or more programmed commands in order to accomplish the intent of the user (map commands to control inputs, i.e. “jump” command with “B” button; paragraphs 58-60).

13. Shah in view Black discloses the method of claim 1, wherein voice-specific processing is used to identify which user from amount the plurality of users is the source of the natural language (“voice specific processing” or the machine learning system is trained to provide voice recognition to identify which user from among a plurality of users is a source of the command”; paragraphs 16, 43).



15. Shah discloses a system, comprising: 
a processor configured to execute a voice command interface (processor for speech based control system 130 in Fig. 1; paragraphs 24-25, 27, 37) to:
receive audio input (receive voice input from the player; paragraphs 20, 49, 56, 71, 76) representing a natural language command spoken by a user (As indicated in Applicant’s specification, “natural language” is sequence of one or more words spoken using natural, conversational speech. Similarly, Shah discloses receiving one or more words spoken by the player using natural, conversation speech, paragraphs 20, 49, 56, 65-66, 71, 96-97. For example, “duck”, “jump”, “Smith run to the left”, “go around the building and shoot the enemy”, “jump and shoot”.; paragraphs 20, 23, 34, 65.); 
process the audio input using a natural language model to determine an intent of the user (Process the audio to determine whether the voice utterance or natural language has been mapped to a single action or an inferred goal; 306 in Fig. 3, paragraph 72. The single action and inferred coal are classified by a first tier model and second tier model; paragraph 72.), wherein the intent is determined based on the identification of a source of the natural language command (Shah discloses that the 
determine one or more programmed commands within the application that will accomplish the intent of the user (Determine a game command that accomplish the intent of the user such as a first tier command (i.e. single action jump or ducking) or a second tier command (a series of actions that’ll lead to a goal of a user); paragraphs 72-76; steps 308-314); and 
cause the application to perform the one or more programmed commands (paragraphs 72-76, steps 310-314 in Fig. 3). 
Shah discloses the claimed invention as discussed above but fails to teach that the processor is configured to identify which user from among a plurality of users is a source of the natural language command, based on a voice corresponding to the audio input. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to operations of a video game, Black discloses a method operating a game device using voice commands. Black discloses that one or 

16. Shah discloses the system of claim 15, the system further comprising: a computing device that includes the process, wherein the processor is further configured to execute the application (The speech-based control system could be implemented at the player computing system 102, which executes the application; paragraph 36.).



18. Shah discloses that the system of claim 15, the system further comprising:
The first computing device that includes the processer, wherein the first computing device is remote (can be executed by separate speech based control system 130 in Fig. 1; paragraphs 25, 27, 33, 36, 82) to a second commuting device configured to execute the application (application host system 122 is a separate system from 130 that executes the application/game, Fig. 1; paragraphs 25, 27, 29-31, 36, 45, 82).

19. Shah discloses the system of claim 18, wherein the first computing device is a first cloud-based server (cloud-based server/control system 130 in Fig. 1; paragraphs 25, 27, 33, 36, 82) and the second computing device is a second cloud-based server (cloud-based server/application host system 122 in, Fig. 1; paragraphs 25, 27, 29-31, 36, 45, 82).

20. See rejection for claim 1 and 15 above.

23. Shah discloses the method of claim 1, wherein the natural language model is configured to infer user intent for a plurality of different applications (The application can one or more game applications on player computing system, paragraphs 29, 45. The “more game applications” are different applications or different type of games such as .

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2020/0384362) in view of Black (US 2019/0057688) as applied to claim 1 above, and further in view of Klein (US 2011/0313768).

21-22. Shah in view of Black discloses the claimed invention as discussed above but fails to teach (claim 21) the audio input is received in association with the application 

Response to Arguments

The rejections have been withdrawn.

Prior Art
No specific arguments have been made by the applicant. New grounds of rejection has been made to address the amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASSON H YOO/           Primary Examiner, Art Unit 3715